Citation Nr: 0024287	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-12 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Evaluation of coronary artery disease with hypertension, 
status post coronary artery bypass graft (CABG), currently 
evaluated as 60 percent disabling.

2.  Evaluation of major depressive disorder, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	James W. Stanley, private 
attorney






WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to July 
1976, and from September 1976 to August 1984.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was 
granted for coronary artery disease with hypertension, status 
post coronary artery bypass graft, and an evaluation of 100 
percent disabling was assigned effective November 7, 1997, 
and an evaluation of 30 percent disabling was assigned 
effective January 1, 1999.  In February 1999, the RO granted 
an increased evaluation of 60 percent disabling for coronary 
artery disease, effective January 1, 1999.  The veteran has 
indicated his continued disagreement with the assigned 
evaluation.  

This claim also comes before the Board from a September 1999 
rating decision of the North Little Rock RO, in which 
entitlement to individual unemployability was denied.  By 
that same rating action, service connection was granted for 
major depressive disorder, as secondary to the service-
connected coronary artery disease with hypertension, for 
which an evaluation of 10 percent disabling was assigned 
under Diagnostic Code 9434.  The veteran contends that he is 
entitled to a total rating based on individual 
unemployability and that an evaluation in excess of 10 
percent disabling is warranted for major depressive disorder.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).

In light of conflicting information in the record, the Board 
attempted to clarify whether the veteran desired any 
additional hearings in conjunction with the instant appeals.  
By letter dated August 2000, the veteran was asked to 
indicate whether he desired a hearing before the Board.  He 
responded that he no longer wanted a hearing.  As the 
veteran's request for a hearing before the Board has been 
withdrawn, it is found that no further action is needed in 
this regard.  


FINDINGS OF FACT

1.  Coronary artery disease with hypertension, status post 
coronary artery bypass graft, is manifested by angina on 
moderate exertion.  

2.  Major depressive disorder is manifested by GAF's 
predominantly in the range of 60-61, with evidence of 
depressed mood, anxiety, chronic sleep impairment, and 
complaints of mild memory loss.  

3.  A total rating for compensation based upon individual 
unemployability is not available to the appellant.


CONCLUSIONS OF LAW

1.  Coronary artery disease with hypertension, status post 
coronary artery bypass graft, is 100 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.104, Diagnostic Codes 7005, 7017 (1996).  

2.  Major depressive disorder is 30 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2000).  

3.  The appellant's claim for entitlement to a total rating 
for compensation based upon individual unemployability has no 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evaluation claims

Initially, the Board finds that the veteran's claims for 
higher evaluations are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  Where the 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of an 
evaluation for that disability, the claim continues to be 
well grounded as long as the rating schedule provides for a 
higher evaluation.  Shipwash v. Brown, 8 Vet.App. 218, 225 
(1995).  Thus, such claims remain open, and in this case, the 
Board has continued the issue on appeal as "evaluation of" 
coronary artery disease with hypertension and major 
depressive disorder, since service connection has been 
granted and the appellant seeks a higher evaluation.  The 
appellant is not prejudiced by framing the issues in this 
manner, as the issues have not been dismissed and the law and 
regulations governing the disability evaluations are the 
same, regardless of how the issue has been phrased.  See 
Fenderson v. West, 12 Vet.App. 119, 125-126 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  In reaching a 
determination regarding the issues on appeal, the Board has 
determined that staged evaluations are not for application, 
as the disabilities have not changed significantly during the 
appeal period and uniform evaluations are therefore 
appropriate.  Id.  In addition, the record does not indicate 
the need to obtain any additional pertinent records, and is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist the veteran has been 
satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (2000) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  All evidence must be evaluated in arriving at 
a decision regarding a rating.  38 C.F.R. § 4.2, 4.6 (2000).

In evaluating service-connected disabilities, the Board 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.2, 4.10 (2000).  When 
all the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Coronary artery disease with hypertension, status post 
coronary artery bypass graft

In March 1998, service connection was granted for coronary 
artery disease with hypertension, status post coronary artery 
bypass graft (CABG).  Under Diagnostic Codes 7005-1017, an 
evaluation of 100 percent disabling was assigned, effective 
November 5, 1997.  Effective November 6, 1997, an evaluation 
of 100 percent disabling was assigned for this disability 
under 38 C.F.R. § 4.30 (2000).  Effective January 1, 1998, an 
evaluation of 100 percent disabling was assigned.  Effective 
January 1, 1999, an disability evaluation of 30 percent 
disabling was assigned.  In a February 1999 rating decision, 
the RO granted an increased evaluation of 60 percent 
disabling under Diagnostic Code 7017.  See Code 7005.

As the maximum evaluation was assigned for this disability 
following the veteran's bypass graft surgery, from the date 
of the veteran's claim until January 1, 1999, the only issue 
before the Board at this time the Board is the propriety of 
assigning an evaluation in excess of 60 percent disabling for 
the period beginning January 1, 1999.  

The Board notes that the schedular criteria for evaluation of 
diseases of the cardiovascular system were changed effective 
January 12, 1998.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so. Marcoux v. Brown, 9 
Vet.App. 289 (1996); Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  See also VAOGCPREC 3-2000 (April 2000).  

According to the regulations in effect prior to January 12, 
1998, a 100 percent evaluation is warranted for one year 
following bypass surgery, and thereafter, the disorder is to 
be rated as arteriosclerotic heart disease, with a minimum 
rating of 30 percent.  As noted, the veteran was assigned a 
temporary 100 percent evaluation under the provisions of both 
Diagnostic Codes 7005 and 7017 and 38 C.F.R. § 4.30 following 
his heart surgery in 1997.  Upon expiration of the temporary 
100 percent rating, a 60 percent rating was assigned under 
Diagnostic Code 7017-7005, which pertains to evaluation of 
arteriosclerotic heart disease.  

Under the previous criteria found in Diagnostic Code 7005, a 
60 percent evaluation is warranted for arteriosclerotic heart 
disease following typical history of acute coronary occlusion 
or thrombosis, as above, all with history of substantiated 
repeated anginal attacks, more than light manual labor is not 
feasible.  A 100 percent evaluation is warranted for 
arteriosclerotic heart disease after six months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment 
precluded. 

Under the new rating criteria, residuals of coronary artery 
bypass surgery are rated 100 percent for 3 months after 
hospital admission for surgery.  38 C.F.R. § 4.14 , 
Diagnostic Code 7017 (2000).  Thereafter, an evaluation of 60 
percent is warranted where there is more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted when there is 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent, a 100 percent rating is 
assigned. 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7017 
(2000) (effective January 12, 1998).  


Evidence

A private hospital summary, dated in May 1997, shows that the 
veteran underwent left heart catheterization, left 
ventriculography, selective aortography, and a selective 
coronary angiography, for evaluation of new onset angina with 
significant history of hypertension.  Thereafter, the veteran 
underwent coronary stenting of the left anterior descending 
artery with an excellent angiographic outcome.  Discharge 
diagnoses included angina and hypertension.  

VA treatment records show that in September 1997, the veteran 
was hospitalized for evaluation of exertional angina and 
complaints of constricting, substernal, precordial chest 
pains.  Following the May 1997 angioplasty, he had been pain-
free for several months, until approximately 4 weeks prior to 
admission when he developed some left sided chest pain with 
occasional numbness.  As there was concern that he could have 
a restenosis at the site of the stent placement, an 
outpatient cardiac catheterization was planned.  A September 
1997 chest x-ray shows that the bony thorax, heart, and great 
vessels were unremarkable.  An impression of no acute 
cardiopulmonary disease is shown.  The principle diagnosis 
shown on the discharge summary is coronary artery disease, 
and diagnoses of stable angina, hypertension, and 
hypercholesterolemia were also indicated. 

In October 1997, the veteran underwent a cardiac 
catheterization, at which time findings included 90 percent 
stenosis in the proximal area of the left anterior descending 
coronary artery, near the site of the stent.  Circumflex was 
diffuse and irregular, less than 20 percent.  The right 
coronary artery was normal and there was a normal ejection 
fraction and normal wall motion.  

In November 1997, the veteran underwent a coronary artery 
bypass graft using internal mammary artery, femoral artery.  
Complaints prior to surgery included angina at rest, pain 
brought on by walking about 50 feet with relief from 
nitroglycerin, and a history of shortness of breath.  A 
principal diagnosis of coronary artery disease is shown.   

On VA examination in December 1997, it was noted that the 
veteran had a history of coronary artery disease and bypass 
graft surgery, hypertension, and elevated cholesterol.  He ha 
not been on nitroglycerin since his surgery and he was not 
having angina.  He denied palpitations, orthopnea, or 
paroxysmal nocturnal dyspnea.  He still had a little chest 
soreness from his surgery but otherwise there were no 
complaints.  On examination, the mediastinotomy scar was in 
the healing stage and was non-tender.  There was no sternal 
tenderness.  The heart was not enlarged, rhythm was regular, 
and there was no murmur, thrill, or friction rub.  The 
following impressions are shown:  (1) hypertension; (2) 
atherosclerotic heart disease, coronary arteriosclerosis, 
post single vessel angioplasty, post-operative status, single 
vessel coronary artery bypass, compensated, Class II B. 

A VA outpatient treatment record, dated January 1998, shows 
that the veteran wanted to have a stress thallium test so 
that he could return to work as a commercial vehicle driver.  
It was noted that he had no complaints and was still slightly 
deconditioned.  He was walking 2 hours daily with slight 
shortness of breath.  He denied chest pain, palpitations, 
orthopnea, and paroxysmal nocturnal dyspnea.  

An April 1998 medical record shows that the veteran continued 
to have shortness of breath post-operatively, but that the 
use of nitroglycerin had decreased markedly.  It was noted 
that he had attempted a stress test at the Shreveport VA in 
April 1998 but that the test was terminated after 3 minutes 
due to chest pain, fatigue, and questionable EKG changes.  He 
complained of severe chest pain for 1-2 hours on two 
occasions during the previous week, each occurring after 
sleeping 2 hours.  The day before, while walking across a 
parking lot, he had developed severe dizzy spells and light 
headedness.  An assessment of possible unstable angina is 
shown.  

An emergent care treatment note, dated November 1998, shows 
that the veteran sought treatment for complaints of left 
sided chest pain with nausea and diaphoresis.  It was noted 
that 12 hours before, he had experienced chest pains for 
which he took 2 nitroglycerin.  The chest pains returned 
again in the morning and the veteran came to the emergency 
room for treatment.  The veteran indicated that he was 
anxious due to a lot of problems, including low back pain.  
Examination was positive for mild left chest wall tenderness.  
An EKG was normal and with regard to a chest x-ray, a 
notation of "cardiomegaly-no Ac. changes" is shown.  
Diagnoses of stable angina and stress/anxiety were provided.  

At a personal hearing in November 1998, the veteran testified 
that during the past twelve months, he had experienced 
problems with chest pains and shortness of breath.  He 
indicated that following his heart surgery, he had to quit 
his job as a truck driver due to physical difficulties which 
included problems with connecting and disconnecting the 
trailer.  He indicated that he would become short-winded 
after walking 1-2 blocks or climbing stairs, and that he has 
noticed that he is very weak.  He described chest pain on the 
left side of his chest which is only relieved by sitting 
down, relaxing, or laying down.  He indicated that some 
activity promotes chest pain approximately once a week, and 
such activities might include attempting to move a recliner 
from one side of the room to another.  He indicated that he 
had recently sought VA treatment for chest pain.  

On VA examination in February 1999, it was noted that the 
veteran was currently short of breath on occasions at rest 
but certainly when he walked one block on level ground, 
walking at a normal pace, he is short of breath.  It was 
noted that he had not been in congestive heart failure and he 
had not been diabetic as far as he knew.  Medications 
included Diltiazem and Nitroglycerin about two tablets weekly 
for angina.  On physical examination, rhythm was regular and 
there was no evidence of heart enlargement.  Murmurs were not 
heard.  Three randomly recorded blood pressures were 164/102, 
160/100, 162/100.  The examiner provided the following 
impressions:  1.  hypertension; 2.  arteriosclerotic heart 
disease; 3.  coronary arteriosclerosis; 4. post-operative 
status, single vessel angioplasty and single vessel coronary 
artery bypass with angina and dyspnea at 5 MET's.  The report 
of a February 1999 chest x-ray shows that heart size was 
within the limits of normal.  Changes of coronary artery 
surgery were seen.   

A December 1998 treatment record shows that the veteran had 
no new problems.  An assessment of coronary artery disease, 
stable, is shown.  In April 1999, the veteran reported chest 
pain occasionally with nitroglycerin used for relief.  It was 
noted that he would monitor the occurrences.  An assessment 
of stable is shown.  

At a personal hearing in June 1999, the veteran testified 
that he was still having chest pain for which he takes 
Nitroglycerin.  He indicated that he has chest pains 
approximately twice a week, and that he gets relief with 
Nitroglycerin.  He also complained of shortness of breath and 
that he gets tired very easily as he does not have the 
stamina that he once did.  He also stated that he sometimes 
has profuse sweating and pain down his left arm or neck.  He 
indicated that he is unable to do any outdoor activities like 
yard work.  

On review of the veteran's claims file in July 1999, a VA 
examiner indicated that the veteran currently had shortness 
of breath when walking a block on level ground, and could 
extend himself to an activity level of 5 METS.  It was the 
examiner's opinion that the veteran was employable doing 
light to moderate activity.  

The record includes a decision of the Social Security 
Administration, in which it is noted that the veteran is 
entitled to a period of disability beginning on January 1, 
1998.  Findings included that the veteran had significant 
limitations in his capacity for completing substantial 
gainful activity at any level of exertional activity, and it 
was noted that his disabilities included severe coronary 
artery disease, status post bypass grafting, degenerative 
disc disease, lumbar, headaches, visual disturbance, and 
pain.  Considering his age, education, past work experience, 
and residual functional capacity, it was found that 
significant numbers of jobs that he could perform did not 
exist.  


Analysis

Having reviewed the record, the Board has concluded that the 
previously effective rating criteria pertaining to evaluation 
of cardiovascular disorders are more favorable to the 
veteran, as the utilization of those criteria will result in 
the assignment of an increased evaluation.  The Board has 
concluded that the evidence supports the assignment of a 
disability rating of 100 percent for the veteran's service-
connected coronary artery disease with hypertension, status 
post CABG, based on application of the previously effective 
criteria found in Diagnostic Code 7005.  

Under the previously effective criteria, Diagnostic Code 7005 
provides a 100 percent evaluation for arteriosclerotic heart 
disease with chronic residual findings such as congestive 
heart failure, or angina on moderate exertion, or more than 
sedentary employment precluded.  In the Board's view, the 
evidence indicates that the veteran continues to experience 
angina on moderate exertion as a chronic residual of his 
coronary artery disease.  On VA examination in 1999, the 
veteran reported that he was taking approximately two tablets 
of Nitroglycerin a week for chest pain.  Diagnoses included 
post-operative status, single vessel angioplasty and single 
vessel coronary artery bypass with angina and dyspnea at 5 
METS.  At his personal hearing in November 1998, the veteran 
indicated that some activity promotes chest pain 
approximately once a week, and such activity might include 
attempting to move a recliner from one side of the room to 
another.  In addition, a VA outpatient treatment report, 
dated in November 1998, shows that the veteran sought 
emergency treatment for left sided chest pain with nausea and 
diaphoresis, at which time diagnoses included stable angina.  
On VA treatment in April 1999, the veteran reported that he 
has occasional chest pain relieved by Nitroglycerin, and he 
indicated that he is unable to do any outdoor activities like 
yard work.  

Thus, the evidence suggests that the service-connected 
coronary artery disease is manifested by angina with moderate 
exertion.  The veteran has consistently reported that he 
experiences chest pain which necessitates the use of 
Nitroglycerin on a frequent and sometimes weekly basis, and 
he is competent to report on that which comes to him through 
his senses, to include his symptomatology.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Thus, the veteran's statements 
regarding his chest pain symptomatology and the frequency 
thereof constitutes competent evidence that moderate activity 
is currently productive of angina.  In addition, the VA 
outpatient treatment records show that the veteran was seen 
for treatment of stable angina on an emergency basis in 
November 1998, and he again reported occasional chest pain 
when seen for treatment in April 1999.  Finally, it was the 
finding of the VA examiner in 1999 that the veteran 
experiences dyspnea and angina at 5 MET's of activity.  Thus, 
the objective evidence is consistent with and corroborative 
of the veteran's subjective complaints of chest pain with 
moderate activity.  

The Board also notes that on review of the veteran's claims 
folder in June 1999, it was the opinion of a VA examiner that 
the veteran was employable doing light to moderate activity 
only.  The examiner did not specify what type of activities 
the veteran would be able to perform; however, it was noted 
that he had shortness of breath when he walks a block on 
level ground and he could extend himself to an activity level 
of 5 METS.  In addition to shortness of breath, the veteran 
has complained of fatigue and chest pain with activity.  This 
evidence suggests that the veteran would be limited to 
moderate activity or less.  

The Board is aware that the veteran received emergent care 
for chest pain in November 1998, the same month during which 
he had a personal hearing and testified as to the frequency 
of his chest pains with activity.  In the Board's view, the 
evidence of treatment for angina and complaints of chest pain 
with activity constitute evidence which supports a finding 
that a 100 percent rating.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence weighs in favor of granting an 
evaluation of 100 percent disabling for coronary artery 
disease with hypertension, status post CABG.  

Major depressive disorder

In February 1999, service connection was granted for major 
depressive disorder, with the assignment of a 10 percent 
rating under Diagnostic Code 9434.  Under the revised 
criteria found in Diagnostic Code 9434, effective from 
November 7, 1996 (codified at 4.130), a 10 percent rating is 
warranted for psychiatric disability which is productive of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or: symptoms controlled by continuous medication.  

A 30 percent evaluation is assigned where there is disability 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent disability evaluation encompasses a 
psychoneurotic disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (2000).


Evidence

In September 1998, the veteran reported that he was having 
trouble with depression and insomnia, and it was noted that 
he would be referred to the Mental Hygiene Clinic for 
evaluation.  

A VA mental health clinic intake form, dated October 1998, 
shows that the veteran had recently been diagnosed with 
depression.  He had previously been forced to quit his job as 
a truck driver due to coronary artery disease, and he was 
currently taking classes to earn a degree in network 
management.  He indicated that he currently lived alone and 
since his illness, he had become very lonely and depressed.  
He reported problems sleeping over the past several months 
and that he wakes up at 3 or 4 a.m. and can't go back to 
sleep.  He complained of less energy, concentration problems, 
anxiety, and worrying about his health.  There was no mania 
and no psychosis.  He stated that he had fleeting thoughts of 
suicide, but never any serious intentions or plans.  He 
stated that he wakes up feeling o.k., but is exhausted and 
depressed by the end of the day because of his sleep problem.  

On mental status examination, he was well groomed with good 
hygiene.  Findings included psychomotor retardation and 
constricted range of affect.  Mood was depressed and 
isolated.  Thought processes were logical and goal-directed.  
There were no suicidal or homicidal ideations, audio visual 
hallucinations, or delusions.  He exhibited good judgment and 
insight and was oriented times four.  Memory was 6/6 forward 
and 2/4 backward.  Rhythm and idea motor were normal.  The 
following diagnoses were provided:  Axis I, major depressive 
disorder, moderate severity; Axis II, deferred; Axis III, (1) 
coronary artery disease with bypass surgery; (2) arthritis in 
back; Axis IV, lack of social support; and Axis V, a Global 
Assessment of Functioning (GAF) of 60 was assigned.  

When seen for emergent care for chest pain in November 1998, 
the veteran's diagnoses included stress and anxiety.  At a 
personal hearing in November 1998, the veteran indicated that 
he finds himself depressed and sad at times, and that he was 
taking Prozac for depression which was prescribed by VA.  

In November 1998, the veteran indicated that he had been 
taking fluoxetine which helped keep him calm and helped with 
depression.  He complained of difficulty sleeping, 
particularly during the latter half of the night, few 
interests, and a low energy level.  He indicated fair 
concentration and appetite.  The examiner provided an 
impression of depression partially responsive to fluoxetine.  
The following diagnoses were provided:  Axis I, major 
depression, recurrent, moderate, with anxious features; Axis 
II, deferred; Axis III, hypertension, coronary artery 
disease; and Axis V, a GAF of 70.  

A December 1998 treatment note shows that the veteran 
reported that he did not have much social life at present.  
He stated that Prozac helped his mood and he feared losing 
his social skills.  No real problems were identified to be 
addressed by counseling, but the veteran agreed to meet at 
least once more to assess.  An impression of major depressive 
disorder, recurrent, stable, is shown.  

In February 1999, the veteran reported feeling pretty good, 
and that he didn't feel stressed out and his appetite had 
gone up although sleep had been sporadic.  He denied feelings 
of hopelessness and helplessness and he denied suicidal or 
homicidal ideations and psychosis.  The report shows an 
impression of depression well controlled with fluoxetine.  
The following diagnoses were provided:  Axis I, major 
depressive disorder, recurrent, moderate; Axis II, deferred; 
Axis III, hypertension, heart disease status post bypass; 
Axis V, a GAF of 75.  

A May 1999 treatment record shows that the veteran reported 
being depressed since bypass surgery, with improvement since 
being on fluoxetine.  He indicated improved mood, energy, and 
concentration with continued sleep problems, including 
initial and middle insomnia.  He denied any side effects with 
his medication.  An impression of depression well controlled 
with fluoxetine, except for insomnia, for which Trazodone was 
prescribed.  A GAF of 75 was assigned.  

When seen for follow-up in July 1999, the veteran's only 
complaint was that he was not sleeping well.  He indicated 
that his mood was better, as were his interests, energy, 
concentration, appetite, and psychomotor activity.  The 
examiner provided an impression of recent depressive episode 
status post coronary artery bypass graft.  It was noted that 
he was now doing well except for persisting insomnia which 
was resistant to Trazadone.  It was recommended that he 
discontinue naps, stop caffeine, and begin a regular exercise 
regimen.  

At a personal hearing in June 1999, the veteran testified 
that he has problems sleeping and that he experiences 
nightmares.  He also indicated that he frequently thinks back 
to and has flashbacks of his time in Vietnam.  He indicated 
that being diagnosed with coronary artery disease and 
undergoing surgery had a tremendous effect on him, made him 
feel helpless, and increased his depression.  He also 
complained of memory problems, concentration difficulties, 
and mood swings.  He indicated that these problems had 
affected his performance in his vocational rehabilitation 
courses.  

A July 1999 PTSD intake note shows that the veteran was 
referred for PTSD treatment.  The following diagnoses are 
shown:  Axis I, rule out PTSD and major depressive episode, 
recurrent, moderate; Axis II, none; Axis III, hypertension, 
coronary artery disease, status post coronary artery bypass 
graft, history of hypercholesterolemia; Axis IV, 
social/support problems, parent/child relationships; Axis V, 
a GAF of 60.  He complained of sleep problems and described 
himself as a loner. It was noted that he met the diagnosis 
for PTSD and he was capable of independent living.  He 
indicated that his family members were friendly but not 
supportive.  He reported weekly contact with his mother and 
described his relationship with her as satisfactory.  
Relationship satisfaction with siblings ranged from not 
satisfactory to somewhat satisfactory.  It was noted that he 
had not worked in almost 2 years mainly due to physical 
problems.  

In August 1999, the veteran's chart was reviewed by William 
E. S, Ph.D., for compensation and pension purposes.  Dr. S 
stated that it appeared the veteran met the criteria for a 
diagnosis of a major depressive disorder.  He noted that the 
limited evidence available suggested that this depressive 
disorder was secondary to the veteran's heart disease.  Dr. S 
did not see evidence that the depressive disorder would 
preclude his employability, and a GAF score of 50 was 
estimated.  

In September 1999, the veteran underwent a VA examination by 
Dr. S, at which time he reported that he was taking Prozac 
and some other medications daily.  He described himself as 
doing better and stated that he had a positive attitude.  He 
stated that his sleep medication had recently been changed 
and had been working quite well for him.  He also stated that 
he thought he had been depressed for several years, and that 
this depression had become intense when he was diagnosed with 
a heart problem in 1997.  Currently, the veteran reported 
that his appetite was good.  He reported some recent 
depression secondary to the death of an uncle.  He denied 
anhedonia or change in libido, and he reported some suicidal 
ideation by history and denied homicidal ideation.  He 
indicated that he lives alone and he had not worked since 
1998.  He was currently attending school, studying computer 
systems engineering.  He stated that between his homework and 
daily household chores, most of his time was occupied.  He 
indicated that he enjoyed reading and he visited occasionally 
with family members.  

On mental status examination, he was casually groomed and 
conversed readily with the examiner.  He was fully 
cooperative and gave no reason to doubt the information he 
provided.  He displayed mild dysphoria and eye contact was 
somewhat limited.  Speech was within normal limits with 
regard to rate and rhythm.  Thought processes and 
associations were logical and tight, no loosening of 
associations was noted, and there was no confusion.  No gross 
impairment in memory was observed, and he was oriented in all 
spheres.  Hallucinations were not complained of and no 
delusional material was noted.  Insight and judgment were 
adequate, and he denied current homicidal and suicidal 
ideation.  The examiner provided an Axis I diagnosis of major 
depressive disorder, single episode, moderate, fairly well 
controlled by medication; and Axis V,  GAF of 61.  The 
examiner commented that no evidence was obtained during the 
examination to suggest that the veteran would encounter 
employment difficulties secondary to his depression.  

The record includes the report of a private psychiatric 
examination, which was conducted in December 1999.  He 
described himself as generally anxious and indicated that at 
times he has panic attacks.  On a review of depressive 
symptoms, it was noted that he had problems with depression 
including anhedonia, problems with concentration, frequent 
crying, lowered self-esteem, and difficulty with sleep.  It 
was also noted that he had been suicidal in the past but was 
not currently suicidal.  The veteran denied symptoms of 
eating disorder, mania, psychosis, or obsessive compulsive 
disorder.  He stated that he lived alone, was lonely, and he 
wished that he had a girlfriend or a wife.  He worried about 
his health, particularly his cardiac condition.  He had not 
worked for a year, which created financial problems although 
he did get VA benefits and Social Security disability.  It 
was noted that he is not close with his family, that he had 
been married three times, and that he had 2 grown sons.  

On mental status examination, the veteran was well groomed 
and clothing was appropriate.  He appeared healthy and 
appeared his stated age.  He was cooperative and answered 
questions freely and frankly.  He did not seem to be trying 
to fake symptoms or to exaggerate symptoms.  He seemed to be 
honest about his experience and the effect it has had on him.  
With regard to behavior, he had a normal activity level, hand 
gestures, and posture.  Speech was normal in rate, volume, 
and inflection.  With regard to mood, he indicated that he 
tends to be depressed but was in fairly good spirits now.  
Affect was somewhat restricted and he stated his history in a 
flat matter-of-fact way.  Thought processes were goal 
directed and coherent.  Thought content was without 
delusions, preoccupations, or obsessions.  He denied 
hallucinations and there was no evidence of responding to 
external stimuli.  Cognition was intact.  

The examiner's initial assessment was that the veteran has 
psychiatric problems including depression and anxiety, which 
seemed to have been treated effectively with Prozac.  He also 
described some low-grade PTSD symptoms, predominantly 
nightmares, but he did not describe a full-blown PTSD 
syndrome.  The following diagnoses were provided:  Axis I:  
history of recurrent depression, history of anxiety disorder, 
low grade PTSD symptoms; Axis II, none; Axis III, coronary 
artery disease; Axis IV, stressors, Level 2 (loneliness and 
unemployability); and Axis V, a GAF of level 60.  


Analysis

Having reviewed the record, the Board has concluded that the 
evidence supports the assignment of an increased evaluation 
of 30 percent disabling for major depressive disorder.  The 
schedular criteria for a 30 percent rating include evidence 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  

The evidence indicates that the veteran has complained of 
sleep disturbances and persistent sleep impairment since the 
time of his initial treatment for depression by VA in 1998.  
He indicated that he wakes up and cannot go back to sleep, 
and his insomnia was resistant to medication.  He has also 
indicated that sleep problems interfere with his performance 
in his vocational rehabilitation classes at school and he is 
exhausted and depressed by the end of the day.  The veteran 
has also reported symptoms which include less energy, 
concentration problems, and anxiety.  During the appeals 
period, objective findings on examination have included 
psychomotor retardation, constricted range of affect, 
depressed and isolated mood, mild dysphoria, and limited eye 
contact.  On a private examination in December 1998, it was 
noted that his symptoms included anhedonia, concentration 
problems, lower self-esteem, and problems with sleep, and he 
indicated that he sometimes has panic attacks.  In personal 
hearing testimony, the veteran indicated that he has problems 
with his memory.   

Thus, the evidence suggests that the veteran's major 
depressive disorder is manifested by symptoms such as 
depressed mood, anxiety, chronic sleep impairment, panic 
attacks, and mild memory loss.  The veteran is competent to 
report on that for which he has personal knowledge, to 
include his symptomatology.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Thus, his contentions constitute competent evidence 
that his service-connected psychiatric disorder is productive 
of chronic sleep impairment, mild memory loss, and symptoms 
of depressed mood and anxiety.  In addition, his subjective 
complaints have been corroborated by the objective findings 
on VA examinations.  

Additional evidence of the degree of the veteran's 
psychiatric impairment is shown by the GAF scores during the 
appeals period, which have ranged from 60 to a high of 75 in 
February 1999 and May 1999, followed by lower scores assigned 
on review of the claims folder in August 1999 (50), on VA 
examination in September 1999 (61), and on private medical 
examination in December 1999 (60).  Although the GAF does not 
fit neatly into the rating criteria, the GAF is evidence, 
which the Court has noted the importance of in evaluating 
mental disorders. Carpenter v. Brown, 8 Vet. App. 240 (1995).  
The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
for Evaluation of Mental Disorders, 32 (4th ed. 1994). 

A GAF score of 60 (which falls into the range of 51-60) is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 70 (which falls in the range of 61-70) equates 
to some mild symptoms (e.g. depressed mood and mild insomnia) 
OR some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household) but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Thus, the available 
GAF scores indicate a psychiatric disability predominantly 
manifested by moderate symptoms and moderate difficulty in 
social, occupational, and school functioning.  In the Board's 
view, the assignment of GAF scores which are predominantly in 
the range of 60-61 is indicative of symptomatology which is 
consistent with a 30 percent rating under the schedular 
criteria.  

The Board notes that during the appeals period, the veteran 
has exhibited signs of improvement in his mental health 
status, as treatment reports dated in February 1999, May 
1999, and July 1999 are indicative of improvement in his 
mood, appetite, energy, concentration, and psychomotor 
activity.  A GAF score of 60 was provided at the time of his 
initial treatment in 1998, and subsequent scores of 70 
(November 1998) and 75 (February 1999 and May 1999) are 
shown.  However, GAF scores on subsequent treatment are shown 
to be lower.  In making a determination in this case, the 
Board has taken into consideration the apparent fluctuation 
in the veteran's occupational and social functioning during 
the appeals period; however, it is the Board's view that the 
overall disability picture presented is consistent with a 30 
percent rating under Diagnostic Code 9434. 

The Board also notes that on review of the claims folder in 
August 1999, Dr. William S estimated the veteran's GAF score 
to be 50, which equates to serious symptoms or serious 
impairment in social, occupational, or school functioning.  
However, Dr. S did not examine the veteran at that time and 
that this estimate was based on a review of the claims folder 
and what was described as the "limited available evidence."  
Upon examination of the veteran in September 1999, Dr. S 
provided a GAF of 61.  Thus, the Board has afforded more 
probative value to the GAF score assigned by Dr. S following 
examination of the veteran in September 1999, as compared 
with the score assigned after review of the claims folder 
only in August 1999.  

In light of the foregoing, the Board finds that the evidence 
of record is consistent with a finding that the veteran has 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  Specifically, the veteran has 
been shown to experience depressed mood, anxiety, chronic 
sleep impairment, and mild memory loss which affects his 
occupational functioning, although he is generally able to 
function satisfactorily with routine behavior and self care.  
As such, the criteria for an evaluation of 30 percent 
disabling have been met for major depressive disorder.  

The veteran's representative has indicated that the veteran 
would accept an evaluation of 30 percent disabling for his 
major depressive disorder; however, the Board has also found 
that the next highest, or 50 percent evaluation, is not 
warranted.  The record suggests that the veteran has been 
successful in attending vocational rehabilitation classes, 
and at all times of treatment during the appeal period he has 
been shown to be fully oriented, with logical and tight 
thought processes, normal speech, no loosening of 
associations, and no confusion.  On VA examination in 
September 1999, no gross memory impairment were observed and 
insight and judgment were adequate.  Furthermore, there is 
indication that he is able to maintain effective 
relationships with his mother and other family members.  
Thus, there is no evidence of symptoms such as 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week; impairment of short and long 
term memory; impaired judgment; impaired abstract thinking, 
or difficulty in establishing and maintaining effective work 
and social relationships.  Therefore, the available evidence 
does not warrant the assignment of a rating in excess of 30 
percent disabling for the service-connected major depressive 
disorder.  

For the reasons stated above, the Board finds that an 
increased evaluation of 30 percent disabling, but no more, is 
warranted for major depressive disorder.  


Individual Unemployability

According to 38 C.F.R. § 4.16(a) (2000), total disability 
ratings for compensation may be assigned "where the schedular 
rating is less than total," when the disabled person is, in 
the judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service- 
connected disabilities.  Since the Board has granted a 100 
percent evaluation based on a schedular rating for the 
service-connected coronary artery disease with hypertension, 
status post CABG, the appellant is not eligible for a total 
rating for compensation based upon individual 
unemployability. Green v. West, 11 Vet. App. 472, 476 (1998) 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) 
("claim for [a total rating for compensation based upon 
individual unemployability] presupposes that the rating for 
the condition is less than 100%") and Holland v. Brown, 6 
Vet. App. 443, 446 (1994) (100% schedular rating "means that 
a veteran is totally disabled")).  

The Board notes that in this instance, the appeal for an 
evaluation for coronary artery disease was perfected prior to 
the initiation of the claim for entitlement to a total rating 
based on individual unemployability.  

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In this case, the veteran lacks entitlement under the law to 
a total rating based on individual unemployability, and 
accordingly, the claim is denied.  


ORDER

An evaluation of 100 percent disabling is granted for 
coronary artery disease with hypertension, status post CABG, 
subject to the laws and regulations governing the award of 
monetary benefits.  An evaluation of 30 percent disabling is 
granted for major depressive disorder, subject to the laws 
and regulations governing the award of monetary benefits.  

The claim for a total rating based on individual 
unemployability due to service-connected disability is 
denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

